UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 BIGLARI HOLDINGS INC. (Name of Registrant as Specified in Its Charter) (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: On August 5, 2011, Biglari Holdings Inc. issued the following press release: BIGLARI HOLDINGS INC. NEWS RELEASE SAN ANTONIO, TX, August 5, 2011 Biglari Holdings Inc. (NYSE: BH) (the “Company”) announced today that the special meeting of shareholders of the Company (the “Special Meeting”) commenced on August 5, 2011 and was promptly adjourned until September 2, 2011 at 1:00 p.m., Central Daylight Time, at Plaza Club San Antonio, 100 W. Houston, San Antonio, Texas 78205. The record date for the adjourned meeting remains July 1, 2011. The Company encourages all shareholders who have not yet voted to do so now.Your vote is important.Please contact Morrow & Co., LLC, the Company’s proxy solicitation agent for the Special Meeting, at (800) 267-0201 with any questions. About Biglari Holdings Inc. Biglari Holdings Inc. is a holding company engaged in a number of diverse business activities. Its most important operating subsidiaries are involved in investment management and the franchising/operating of restaurants. All major operating, investment, and capital allocation decisions are made by Sardar Biglari, Chairman and Chief Executive Officer, on behalf of the Company and its main operating subsidiaries. Other Important Information The Company filed a definitive Proxy Statement for the Special Meeting with the Securities and Exchange Commission (the “SEC”) on July 5, 2011. Shareholders are urged to read the Proxy Statement, as well as other documents filed with the SEC, because they contain important information. The definitive Proxy Statement, additional proxy soliciting materials and other documents filed with the SEC concerning the Company are available free of charge at the Company’s website (www.biglariholdings.com) under the heading “SEC Filings,” at the SEC’s website (www.sec.gov), or by contacting Morrow & Co., LLC at (800) 267-0201. Risks Associated with Forward-Looking Statements This news release may include "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995 and other federal securities laws. These statements which may concern anticipated future results are based on current expectations and are subject to a number of risks and uncertainties that could cause actual results to differ markedly from those projected or discussed here. The Company cautions readers not to place undue reliance upon any such forward-looking statements, for actual results may differ materially from expectations. The Company does not update publicly or revise any forward-looking statements even if experience or future changes make it clear that any projected results expressed or implied therein will not be realized. Further information on the types of factors that could affect the Company and its business can be found in the Company's filings with the SEC.
